Case: 4:17-cv-01942-JCH Doc. #: 125 Filed: 01/27/20 Page: 1 of 12 PageID #: 2846




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

CAROL ALEXANDER,                                  )
as legal representative                           )
of COREY JON WANTUCK,                             )
                                                  )
              Plaintiff,                          )
                                                  )        Case No. 4:17-cv-01942-JCH
v.                                                )
                                                  )
SUZUKI MOTOR OF AMERICA, INC.                     )
and SUZUKI MOTOR CORPORATION,                     )
                                                  )
              Defendants.                         )

      DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO EXCLUDE
                CERTAIN OPINIONS OF J. STEPHEN DOLAN

                                     I.      INTRODUCTION

        Defendants move to exclude the opinions of Plaintiff’s vocational rehabilitation expert, J.

Stephen Dolan (“Dolan”) that Corey Wantuck (1) has a loss of earning capacity as high as

$62,296, and (2) “no longer has access to the labor market.” Dolan’s “extreme highest number”

($62,296) for Mr. Wantuck’s loss of earnings has no basis in fact and is entirely speculative.

Dolan posits that this number is for someone with a four-year bachelor’s degree. But, Mr.

Wantuck does not have such a degree. An opinion like this—based on absolutely no factual

basis—is speculative, cannot assist the jury, and must be excluded.

        Dolan’s opinion that Mr. Wantuck will never be able to work again should also be

excluded. Instead of performing any independent testing to support his conclusion and its

underlying bases (that Mr. Wantuck’s memory loss, lack of social filter, and occasional anger

mean he can never work again), Dolan relies only on the reports and opinions of Dr. Randall

Benson and Dr. Robert Paul (two experts hired by Plaintiff—as opposed to Plaintiff’s treating



7511634.1
Case: 4:17-cv-01942-JCH Doc. #: 125 Filed: 01/27/20 Page: 2 of 12 PageID #: 2847




physicians) and the subjective statements of Mr. Wantuck and his mother (the named Plaintiff).

Ultimately, his opinion merely “parrots” the opinions of Drs. Benson and Paul and are

unreliable, based only on ipse dixit, and must be excluded for failing to meet the standards for

admissibility set forth in Federal Rule of Evidence 702 and Daubert vs. Merrell Dow Pharms,

509 U.S. 579 (1993), and its progeny.

                  II-III. FACTUAL BACKGROUND AND ADMISSIBILITY STANDARD

        To avoid repetition, Defendants incorporate by reference Sections II (factual background)

and III (admissibility standard for experts) of their Memorandum in Support of Motion to

Exclude the Testimony of Plaintiff’s Proposed Expert, Randall Nelson. The following details

pertinent background for this motion.

        Mr. Wantuck, who is now 29 years old, has a high school diploma. He graduated from

New Horizons High School on May 15, 2009, as a Missouri Options Graduate, a program for

students at risk of dropping out or not graduating.1 Mr. Wantuck never took any college courses,

and there is otherwise no evidence that he planned to obtain a college degree (let alone ever

applied to a college before the crash). Ex. A, C. Wantuck Dep. at 22:1-19.

        After high school, he joined the Army Reserves. Ex. A, C. Wantuck Dep. at 22:1-6; Ex.

B, C. Alexander Dep. at 19:19-25. In his time in the Army Reserves, he worked as a mechanic

that performed maintenance on vehicles. Ex. C, Dolan Dep. 56:9-18; 60:3-15. He was deployed

once on active duty and worked as a guard. Ex. A, C. Wantuck Dep. at 31:2-21. He served in

the Army in some capacity (reserves or active duty) until the date of the subject crash (October

26, 2013). Ex. B, C. Alexander Dep. at 20:1-22.



1
 See Memorandum in Support of Motion to Exclude Opinion of Dr. Randall Benson, at 3, n.2, for citations and
more information regarding the Missouri Options Program.



7511634.1                                            -2-
Case: 4:17-cv-01942-JCH Doc. #: 125 Filed: 01/27/20 Page: 3 of 12 PageID #: 2848




        While he was in the Army Reserves, Mr. Wantuck held a number of other jobs. He

worked as a car salesman at St. Charles Automotive for eight months (August 1, 2010 to April 1,

2011). Ex. C, Dolan Dep. at 47:9-12; 57:5-7. He made $7,334.96 in 2010 and $4,442.47 in

2011. Ex. D, Dolan Report at 3 (marked as Ex. 10 to Dolan Dep.) (citing W-2s). For one month

in 2013 (January 23, 2013 to February 21, 2013), Mr. Wantuck worked as a cashier at Victory

Lane, a convenience store, where he likely made around $10 per hour. Ex. __, Dolan Dep. at

47:3-6; 53:11-20. At the time of the 10/26/13 crash, Mr. Wantuck was working at Automotive

Products Consultants (APC) for eight months. Ex. A, C. Wantuck Dep. at 29:7-10. His work at

APC consisted of selling car warranty insurance over the telephone. Ex. C, Dolan Dep. at 47:21-

24; Ex. A, C. Wantuck Dep. at 36:5-20. His W-2 for APC shows that he made $27,683.70 in

2013. See C. Wantuck’s 2013 W-2 (produced by Plaintiff). While working at APC (prior to the

crash), Mr. Wantuck received eight warning notices for work quality or tardiness. Ex. C, Dolan

Dep. at 48:25 – 50:12; see also Ex. 13 to Dolan Dep. (APC warning notices).

        Since his crash, Mr. Wantuck has taken steps toward getting back into the workforce. He

has worked with the Ralls County Health Department and Community Opportunities (a

vocational rehabilitation center). Ex. B, C. Alexander Dep. at 39:21 – 40:13. In 2017, he made

the decision to stop working with Community Opportunities to focus on studying for an

insurance test so that he could attempt to return to APC. Ex. B, C. Alexander Dep. at 40:10-17;

Ex. A, C. Wantuck Dep. at 30:3-9. On January 15, 2018, he obtained his insurance producer

license after a lot of studying and unsuccessful attempts at passing. Ex. A, C. Wantuck Dep. at

24:23 – 25:5. He returned to Community Opportunities in August 2018 but, shortly thereafter,

exited the program at the advice of his attorneys. See Ex. E, Community Opportunities Records

(COMMOPPS000332-333).



7511634.1                                     -3-
Case: 4:17-cv-01942-JCH Doc. #: 125 Filed: 01/27/20 Page: 4 of 12 PageID #: 2849




                             IV.    OPINIONS OF J. STEPHEN DOLAN

        Dolan performed an “assessment of the extent to which [Mr. Wantuck’s] resulting

functional limitations erode his access to the labor market, if in fact they do.” Ex. D, Dolan

Report at 2. Dolan claims to have used “a peer reviewed vocational assessment tool” in his two-

hour meeting with Mr. Wantuck. Id. Essentially, Dolan asked Mr. Wantuck a series of

questions about his background (e.g., education history, work history, medical history, functional

limitation, daily activities). Mr. Wantuck’s mother, Carol Alexander, was also present and

assisted in providing information. Id. Other than that two hour meeting, Dolan has not met or

spoken with Mr. Wantuck or his mother to get information to support his opinions. Ex. C, Dolan

Dep. at 9:17-21.

        Dolan’s first opinion is that Mr. Wantuck “no longer has access to the labor market” (i.e.,

he can never work again). Specifically, Dolan’s Report states:

        LABOR MARKET ACCESS: Based on the limitations delineated by both Dr.
        Paul and Dr. Benson Mr. Wantuck no longer has access to the labor market. The
        biggest problem vocationally are his impaired short-term memory (he would
        frequently not remember supervisors’ instructions) and his lack of social filter and
        loss of temper leading to violent verbalization or behavior.

Ex. D, Dolan Report at 8. Dolan has three bases for his opinion that Mr. Wantuck no longer has

access to the labor market: (1) Dr. Randall Benson’s (neurology) report; (2) Dr. Robert Paul’s

(neuropsychology) report; and (3) information he obtained from Mr. Wantuck and his mother

during the two-hour meeting on March 21, 2019. Ex. C, Dolan Dep. at 100:24 – 101:5; 103:17 –

104:10.

        Dolan’s second opinion is that he “project[s] Mr. Wantuck’s loss of earning

capacity to be between $29,770 and $62,296 per year in today’s dollars, not considering

inflation or benefits.” Ex. D, Dolan Report at 9. He basis this projection on (a) data from



7511634.1                                       -4-
Case: 4:17-cv-01942-JCH Doc. #: 125 Filed: 01/27/20 Page: 5 of 12 PageID #: 2850




the U.S Department of Labor for “civilian yearly pay” for jobs Mr. Wantuck previously

held and (b) “average pay per year nationally by education level.” Ex. D, Dolan Report

at 8-9. The low end of is projection ($29,770) is for a retail/salesperson in the St. Louis

area. Ex. C, Dolan Dep. at 110:11-15. The high end ($62,296) is based on the

Department of Labor national average for someone with a four-year bachelor’s degree.

Ex. C, Dolan Dep. at 109:9 – 110:5.

                                        V.      ARGUMENT

A.      Dolan’s opinion that the high end of Mr. Wantuck’s prospective earnings is $62,296
        should be excluded as it is speculative and will not assist the jury because it is
        unsupported by any facts.

        The entire basis for Dolan’s “extreme highest number” of $62,296 is the U.S. Department

of Labor national average for someone with a four-year bachelor’s degree. Mr. Wantuck does

not have such a degree. In fact, he has never taken any college courses and there is otherwise no

evidence that he planned to obtain a four-year college degree at any time (or even applied to a

college prior to the crash). Rather, Mr. Wantuck obtained a high school diploma through the

Missouri Options program and, thereafter, enlisted in the Army and later sought employment

without ever obtaining a four-year college degree.

        Dolan’s opinion is, therefore, speculative, lacks any factual basis, and cannot assist the

jury in determining any issue in this case. See Cole Homier Distrib. Co., Inc., 599 F.3d 856, 865

(8th Cir. 2010) (affirming exclusion of expert report that was factually flawed because expert

unaware or disregarded certain facts meaning “it can offer no assistance to the jury”); Marmo v.

Tyson Fresh Meats, Inc., 457 F.3d 748, 757 (8th Cir. 2006) (“To show that expert testimony is

relevant, the proponent must show that the reasoning or methodology in question is applied

properly to the facts in issue.”); see also Mallicoat v. Archer-Daniels-Midland Co., 2013 WL



7511634.1                                       -5-
Case: 4:17-cv-01942-JCH Doc. #: 125 Filed: 01/27/20 Page: 6 of 12 PageID #: 2851




6000097, at *3 (E.D. Mo. Nov. 12, 2013) (citations and quotations omitted) (“Departures from

actual pre-injury earnings must be justified and cannot be unduly speculative. Like all expert

testimony, an expert witness’s calculations of future earning capacity are inadmissible under

Federal Rule of Evidence 702 if based on unsupported speculation. Further, such testimony

should be excluded if it is based on unrealistic assumptions regarding the plaintiff’s future

employment prospects … or facts that are clearly contradicted by the evidence.” (citations

omitted)).2 Dolan’s loss of earning capacity of $62,296 should be excluded.

B.      Dolan’s opinion that Mr. Wantuck “no longer has access to the labor market”
        should be excluded because it is unreliable and merely repeats opinions of Plaintiff’s
        other experts.

        “A vocational rehabilitationist assesses the extent of an individual’s disability, evaluates

how the disability affects the individual’s employment opportunities, and assists the individual’s

re-entry into the labor market.” Elcock v. Kmart Corp., 233 F.3d 734, 740 (3d Cir. 2000).

Courts have recognized that Daubert applies to the work of a vocational rehabilitation expert:

        Vocational rehabilitation is a social science that does not exactly mirror the
        fundamental precepts of the so-called harder sciences. However, the gist of the
        … Daubert factors are nonetheless implicated in this case. Just as a scientist
        would want to duplicate the outcome when evaluating a colleague’s claim that he
        had developed a technique for cold fusion, a vocational rehabilitationist assessing
        [the proposed vocational expert’s] disability determination would want to test the
        underlying hypotheses and review the standards controlling the technique’s
        operation in an attempt to reproduce the results originally generated.

Id. at 747.

        Dolan opined that Mr. Wantuck “no longer has access to the labor market” for three

reasons: (1) his memory is awful; (2) he has no social filter; and (3) he occasionally gets angry:


2
 Dolan’s numbers are also speculative in that he did not rely on any of Mr. Wantuck’s W-2s to support his projected
earnings for him. See Ex. C, Dolan Dep. at 67:17-21. Indeed, while the W-2 for 2013 shows that Mr. Wantuck
made just under $28,000 that year with his work for APC, Dolan did not take that into account in his loss of earning
capacity opinion.



7511634.1                                              -6-
Case: 4:17-cv-01942-JCH Doc. #: 125 Filed: 01/27/20 Page: 7 of 12 PageID #: 2852




        My opinion is that he’s not going to be able to [re-emerge into the competitive
        market]. And the reason is that he’s – his memory is awful. He would not be able
        to remember supervisors’ instructions. He has – he has no social filter, so his
        behavior is, at times, likely to be unacceptable in the workplace. And he, at times,
        becomes angry, according to his mother, becomes violently angry, either verbally
        violent or physically violent by throwing things. None of those things are going
        to be appropriate or accepted or tolerated in the workplace.

Ex. C, Dolan Dep. at 123:21 – 124:6. Dolan’s only bases for his opinion are: (1) his 2-

hour interview of Mr. Wantuck and his mother; and (2) the reports by Plaintiff’s medical

experts Drs. Benson and Paul. Ex. C, Dolan Dep. at 100:24 – 101:5; 103:17 – 104:10.

        Dolan’s opinion that Mr. Wantuck “no longer has access to the labor market” is

inadmissible for two reasons. First, it is unreliable and speculative because Dolan did not

perform any independent testing that explains in any way how he determined that Mr.

Wantuck suffers from memory issues, a lack of a social filter, or anger, or how these

three issues preclude him from the workplace for the rest of his life. Second, because he

did no independent analysis, Dolan merely “parrots” the opinions of plaintiff’s hired

medical experts (as opposed to treaters) as his own opinion.

        1.     Dolan did not perform any testing.

        Dolan readily admits that—although his vocational analysis normally includes testing—

he performed no testing on Mr. Wantuck. Id. at 87:12-15. He did no test to analyze Mr.

Wantuck’s memory; he did no test to analyze Mr. Wantuck’s social filter; and he did no test to

analyze Mr. Wantuck’s occasional anger. Id.; see also id. at 125:14-16 (did not perform “any

tests … to determine his ability to recall anything”). Under Daubert, a vocational rehabilitation

expert’s opinion must be based on testable hypotheses. See Elcock, 244 F.3d at 747. Without

testing Mr. Wantuck’s memory, social filter, and anger—the only reasons Dolan believes Mr.

Wantuck is unable to work—there is no way to determine how Dolan arrived at his conclusion.



7511634.1                                      -7-
Case: 4:17-cv-01942-JCH Doc. #: 125 Filed: 01/27/20 Page: 8 of 12 PageID #: 2853




         Elcock is instructive. There, the vocational rehabilitation expert opined that the plaintiff

“was between 50 and 60 percent vocationally disabled and that this disability was permanent.”

Elcock, 233 F.3d at 740. The purported expert performed work similar to Dolan’s work in this

case, describing his methodology:

         You take into comparison her education, her intelligence, her aptitude, her
         previous work experience and her medical injuries, what she says, she would like
         to do, what her desires are as a person, her temperaments, whether she likes
         working by herself or she likes working with groups of people, whether she likes
         working on detailed stuff or she doesn’t like working on detailed things because
         those are important, and her limitations as she states them, not only the medical
         findings but her limitations as she states them. So when you take all of those
         things together the closest I could come to it as a 50 to 60 percent disability.

Id. at 747; compare with Ex. C, Dolan Dep. at 92:8 – 94:14 (detailing Dolan’s methodology to

include, among other things, a meeting with the person, obtaining background information

regarding education, work history, medical history, limitations). The conclusion that the plaintiff

was “50 to 60 percent vocationally disabled” appeared connected only to the ipse dixit of the

expert. See Elcock, 244 F.3d at 747. The Third Circuit cautioned that without a testable

hypothesis or explanation of controlling standards, the method becomes “subjective and

unreproducible.” Id. at 747-48. This would mean that the “method was unreliable and therefore

his opinion would not ‘assist the trier of fact to understand the evidence or to determine a fact in

issue ….” Id. at 748 (quoting Fed. R. Evid. 702)).3

         Here, because Dolan has failed to test any of the underlying hypotheses he claims support

his opinion that Mr. Wantuck “no longer has access to the labor market,” this opinion is

unreliable, speculative, and based on ipse dixit. Further, because Dolan performed no testing

and, apart from his own subjective review of records and the subjective statements of Mr.


3
  In Elcock, the Third Circuit remanded the case to the district court for a Daubert hearing to more fully address
these issues.



7511634.1                                                -8-
Case: 4:17-cv-01942-JCH Doc. #: 125 Filed: 01/27/20 Page: 9 of 12 PageID #: 2854




Wantuck and his mother, provides no explanation of his underlying methodology, his opinion

will not assist the jury. See, e.g., Weir Pioneer Hi-Bred Intern., Inc., 2000 WL 35533101, at *4

(N.D. Iowa 2000) (excluding vocational rehabilitation expert opining where, among other things,

“conclusions appear to be completely subjective, based upon his review of certain records and

consideration of [the plaintiff’s] subjective opinions”). This opinion should be excluded.4

        2.       Dolan merely “parrots” the opinions of Dr. Benson and Dr. Paul

        Dolan testified that his opinion that Mr. Wantuck “no longer has access to the labor

market” is based, in large part, on the opinions and reports of Drs. Benson and Paul. Dolan has

never spoken to Dr. Paul or Dr. Benson. Ex. C, Dolan Dep. at 85:16-20. He says that “the

reason he used their opinions is that [he] agree[s] with them.” Id. at 104:1-10. Dolan provided

his own summaries of the opinions proffered by Drs. Paul and Benson:

        The most recent neuropsychological is from Dr. Paul and is dated 3/21/19. The
        doctor said: “The evaluation revealed significant impairment in general cognition
        function and moderate to severe impairment on multiple tests across cognitive
        domains.” He went on to specify significant impairment in attention and working
        memory; psychomotor speed; information processing speed; motor skills; and
        profound learning and memory impairment. The evaluation indicated that Mr.
        Wantuck is not capable of living independently. It further showed that return to
        employment is not a reasonable goal given the severity of, and persistence of,
        cognitive impairment. The cognitive impairment will like become worse after his
        fourth decade of life.

        Dr. Benson’s evaluation done in November 2018 included brain scanning. That
        revealed multiple scattered hyperintensities in the right frontal deep white matter,
        left parietal deep white matter and encephalomalacia (softening) bilaterally in the
        anterior-superior aspect of the frontal deep white matter.

        Dr. Benson concluded that Mr. Wantuck’s current state of severe cognitive
        deficits with slowed psychomotor processing, impaired verbal fluency, memory
        deficits and executive dysfunction are permanent. He is precluded from being

4
 Without testing, the court cannot determine the potential error rate of that opinion—another factor under Daubert.
See In re Mirena IUD Prods. Liability Litig., 169 F. Supp. 3d 396, 448 (S.D.N.Y. 2016) (purported expert’s theory
had not been tested “and therefore had no known error rate”); Edwards v. Safety-Kleen Corp., 61 F. Supp. 2d 1354,
1360 (S.D. Fla. 1999).



7511634.1                                              -9-
Case: 4:17-cv-01942-JCH Doc. #: 125 Filed: 01/27/20 Page: 10 of 12 PageID #: 2855




        independent and self-sufficient. He is at much greater risk than normal of
        developing dementia. He is significant risk of another brain injury due to his
        executive dysfunction and impaired judgment and insight as well as because he
        has no had two brain injuries.

See Ex. D, Dolan Report, at 4-5 (“Functional Limitations”). These are medical opinions. Dolan

is not a medical doctor and admits that he not is not qualified to give such medical opinions. See

Ex. C, Dolan Dep. at 8:14 – 9:2; 103:1-5. In this respect, he cannot “agree” with these opinions;

he has no qualifications to come to the conclusions of a neurologist or neuropsychologist. See

Simon v. Select Comfort Retail Corp., 2016 WL 160643, at *4 (E.D. Mo. Jan. 14, 2016) (“An

expert’s opinion must be based upon his or her own application of principles within his [or] her

expertise to the facts of the case.”) (citation omitted)).

        Attempting to fit medical opinions into his analysis, Dolan testified that he believes the

opinions of Drs. Benson and Paul are “vocationally relevant” because of Mr. Wantuck’s “short-

term memory loss and lack of social filter and loss of temper.” Ex. C, Dolan Dep. at 104:1-14.

Dolan cannot, however, merely rely on other experts’ work in fields in which he is unqualified as

a substitute for performing his own analysis. See, e.g., Simon, 2016 WL 160643, at *4 (“Here,

[the purported expert] did not merely use the … report as data upon which an expert in her own

field would reasonably rely to form an opinion, but rather, adopted wholesale the opinion of

another expert.” (citation omitted)). But that is what he has done. For instance, he did not

perform any tests because Mr. Wantuck “had been tested by a neuropsychologist.” Ex. C, Dolan

Dep. at 87:12-15. And, he did not perform “research into looking at potential jobs that [Mr.

Wantuck] should pursue or could pursue[] [because] [b]ased on the report from Dr. Benson and

the report from Dr. Paul, that [research] would be a waste of time.” Id. at 100:11-15.

        “Rule 703 does not permit an expert to simply ‘parrot’ the opinions of other experts.”

Simon, 2016 WL 160643, at *4 (citation omitted). Without any reliable independent vocational


7511634.1                                        - 10 -
Case: 4:17-cv-01942-JCH Doc. #: 125 Filed: 01/27/20 Page: 11 of 12 PageID #: 2856




analysis, Dolan’s opinion that “[b]ased on the limitation delineated by both Dr. Paul and Dr.

Benson Mr. Wantuck no longer has access to the labor market” simply “parrots” the conclusions

reached Dr. Benson and Dr. Paul. For this reason, it should be excluded. See id. (“Absent any

independent analysis, the Court finds [the proffered expert’s] opinion on this matter is

unreliable.”).

                                      VI.     CONCLUSION

        For all these reasons, this Court should exclude J. Stephen Dolan’s opinions that Mr.

Wantuck (1) has a loss of earning capacity as high as $62,296, and (2) “no longer has access to

the labor market.”

                                              Respectfully submitted,

                                              THOMPSON COBURN LLP

                                              By: /s/ Carl J. Pesce
                                                 Carl J. Pesce, #39727MO
                                                 Benjamin S. Harner, #65950MO
                                                 One US Bank Plaza
                                                 St. Louis, Missouri 63101
                                                 (314) 552-6000
                                                 (314) 552-7000 (fax)
                                                 cpesce@thompsoncoburn.com
                                                 bharner@thompsoncoburn.com

                                                 Randall R. Riggs (admitted pro hac vice)
                                                 Jeffrey J. Mortier (admitted pro hac vice)
                                                 FIRST BROWN TODD LLC
                                                 201 N. Illinois St., Suite 1900
                                                 P.O. Box 44961
                                                 Indianapolis, Indiana 46244
                                                 rriggs@fbtlaw.com
                                                 jmortier@fbtlaw.com

                                              Attorneys for Defendants,
                                              Suzuki Motor of America, Inc. and Suzuki Motor
                                              Corporation




7511634.1                                      - 11 -
Case: 4:17-cv-01942-JCH Doc. #: 125 Filed: 01/27/20 Page: 12 of 12 PageID #: 2857




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was electronically filed on January
27, 2020, to be served via the Court’s electronic filing system to all counsel of record.

    James Lemonds
    Brown & Crouppen, P.C.
    211 North Broadway, Suite 1600
    St. Louis, MO 63102
    jiml@getbc.com

    Tyler S. Thompson
    Dolt, Thompson, Shepherd
    & Conway, PSC
    13800 Lake Point Circle
    Louisville, KY 40223US
    tthompson@kytrial.com

    Anthony P. Ellis
    Ellis Law Group, PLLC
    517 West Ormsby Avenue
    Louisville, KY 40203
    aellis@theellislawgroup.com

    Attorneys for Plaintiff


                                                              /s/ Carl J. Pesce




7511634.1                                    - 12 -
